 58DECISIONSOF NATIONALLABOR RELATIONS BOARDJames J. Flanagan StevedoresandInternationalLongshoremen'sAssociation,Local1924,AFL-CIO. Case 23-CA-2365November 2, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn February 2, 1967, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings and conclusions of the Trial Ex-aminer only to the extent consistent with the follow-ing:The Trial Examiner concluded that Respondentviolated Section 8(a)(5) and (1) of the Act by uni-laterally,and without prior bargaining with theUnion, assigning to employees outside the bargain-ing unit work previously performed by employeesin the appropriate bargaining unit. We do not agree.At the outset we note that the arbitration awardof May 27, 1966, discussed in more detail in theTrial Examiner's Decision in the companion cases,James J. Flanagan Stevedores,168 NLRB ,held that the Respondent herein had not taken awayfrom the Union the work of making work reports onArmy ships in violation of the terms of the govern-ing collective-bargaining agreement. This awardparticularly affected Robert Alvin Bienvenu, Jr.,who prior to the execution of the contract hadprepared the Army work report for Respondent.Thus the arbitration award only interpreted the con-tract and did not clarify which employees the cer-tified unit encompassed.The record (we also rely on the record in thecompanion cases,James J. Flanagan Stevedores,supra,insofar as the evidence covers the events in-volved in the instant case) shows the following: OnJuly 8, 1965, the Union was certified as the bar-gaining representativefor a unit of steamshipclerks, clerks, checkers, timekeepers, and tally-men.' It isnoted that the certified unit by its termscovers "clerks" and "checkers." However, theword "clerks" as used in the certified unit descrip-tion is ambiguous.As the parties agreed toa stipula-tion for certification upon consent election in therepresentation case involving the Respondent, Case23-RC-2436, at the hearing in that case noevidence was introduced with respect to what workthe employees in the stipulated unit performed.2 Inagreeing tothe unit, the parties named four em-ployees, including James E. Phillips, but not Bien-venu.According to the uncontradicted testimony ofJames J. Flanagan, Jr., president of Respondent(corroborated by WiltonBush,president of P.C.Pfeiffer Stevedoring Company), the work of a clerkand checker involves the physical counting of cargofrom wharf to vessel and from vessel to wharf. Atmost,according to Pfeiffer's president, the work ofsuch a clerk includes the transposing of certainfigures showing the count of cargo, which figuresthe clerk turns into the office. Such a clerk andchecker does not appear to prepare any reports in-cluding notations for labor, such as the Army workreport and commercial work report and other re-ports prepared by Phillips prior to the execution ofthe contract. EvenBienvenuand Phillips them-selves viewed clerking and checking as the type ofwork described above.3After the certification was granted, there wereabout 15 negotiationmeetings, lasting approximate-ly 4 hours each, between the Respondent, LykesBros.SteamshipCo., Inc., and P.C. PfeifferCompany,' and the Union. According to the'On November 16, 1965, inP C.PfeifferCo, Inc and James JFlanagan Stevedores,Cases 23-UC-9 and 23-UC-10, theRegionalDirector clarified such unit so that timekeepers were excluded2 See transcript inTexas StevedoresCo ,Case 23-RC-2435 through2441.'Bienvenu testified that"clerking a ship"involved taking identifiedcars or trucks of cargo from a pile or stack or bin and giving it to a driveror gang on the ship for loading on a specific spot on the ship. When hereturned to the Port of Beaumont,his primary duty was to prepare theArmy work report(which showed items entitling Respondent to specialreimbursement,such as extra labor, etc)and he was to help "clerk ships"if a ship was in port and if Phillips was busy According to Respondent'spresident,Bienvenu's name was placed on the eligibility list because heperformed"clerking" duties, although for a minor portion of his worktimePhillips testified that his primary job was"working a ship" and he usedany remaining time for typing the daily receiving report and for receivingcargo.The daily receiving report showed such information as how thecargo was brought to port, the amount and type of cargo, the destinationport, the mark on the bag or drum,and number of units the cargo was overor short.He further testified that he "would clerk"the ship by a loadinglist,and "loading the ship"means"working the ship"Phillips alsoprepared the daily work report, similar to the Army work report, but onlyfor commercial vessels Phillips collected the data for this report while hewas "clerking a ship " He also prepared or signed several other docu-ments4The threeemployers present at the negotiations apparently bargainedjointly because they wanted identical contracts168 NLRB No. 9 JAMES J.FLANAGANSTEVEDORES59credited testimony of Respondent's president, cor-roborated by Wilton Bush, president of PfeifferCompany,theRespondent'srepresentativethroughout the course of the negotiations statedthat, as the companies could hire from the unionpool after the execution of the contract, as of thattime the Respondent would not employ monthlyclerks. Bienvenu and Phillips were monthly clerks.On November 1, 1965, Respondent and the Unionexecuted a contract to be effective until September30, 1968.5 Section 1, subsections (A) and (B) of thecontract describe the bargaining unit and the scopeof work thereby encompassed as follows:1.SCOPE OF WORK(A)Thescope of work involved in this con-tract shall coverallClerks, Checkers or Tal-lymen employed in checking,receiving ordelivery of freight,or (Ship Storeswhen Clerkand Checkerisused)from vessel to wharf orwharf to vessel, and such Clerks,Checkers andTallymen as are employed in making deliveryto and from drays and/or other conveyances,including railroad cars or transport companies.(B)The members of the Parties of the FirstPart shall have the right to employ members ofthe Parties of the Second Part,calling them byname to be used as regular salaried WharfClerks,extraWharf Clerksas provided in Sec-tion 3;itbeing distinctly understood the em-ployer has the right during the life of this con-tract to call regular monthly men, extra WharfClerksby name and complete discretion as tothe number of regular men to be carried onmonthly payroll,varying the number as theysee fit with the usual proper notice of fifteendays.Thusthe contractby itsterms does not cover thepreparation of reports,suchas the Armywork re-port,commercial work report,and other reports,which Phillips and Bienvenu prepared as regularmonthly clerks prior to the execution of the con-tract.In all the circumstances of this case, it ap-pears that the certified unit, which was stipulated bythe parties, is not entirely clear as to which em-ployees the terms"steamship clerks, clerks,checkers and tallymen"include.It is clear that theparties negotiated a contract covering only clerksand checkers or tallymen engaged in counting cargofrom vessel to wharf and wharf to vessel. This is notreally inconsistent with the language used in thestipulated unit, which was certified.We thereforeconclude that the parties,after lengthy negotiations,intended the contract unit, which reflected thestipulated and certified unit, to cover only clerksand checkers engaged in counting cargo. Moreover,at least 3 companies engaged in the negotiations forthe contract herein,and the record shows that, as ofthe time of the hearing in the instant case, therewere 22 individuals in the pool of clerks andcheckers available for hire through the Union byany company which called for them. Thus it seemsthat after careful deliberation the Union and certaincompanies have established an industry practice inthe Port of Beaumont. In view of the facts herein,the Board is reluctant to distrub such a relationshipwhich the parties have arrived at deliberately. Ac-cordingly, in all the circumstances, we concludethat the appropriate unit, as stipulated by the partiesand as described in the governing collective-bar-gaining contract, does not include employees en-gaged in the `preparation of reports, such as theArmy work report, the commercial work report ordaily receiving report, and the other special reportsprepared by Bienvenu and Phillips prior to the ex-ecution of the contract. We therefore find that theRespondent did not violate Section 8(a)(5) and (1)of the Act by, unilaterallyassigningsuch work tononunit employees, and, accordingly, we shalldismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.5For management,the contract is signedby Port ArthurStevedores,James J. Flanagan Stevedores,and James J FlanaganTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the Act, came onto be heard before the Trial Examiner at Houston, Texas,on December 1, 1966. The underlying charges of unfairlabor practices had been filed on April 25, 1966, by theabove-indicated Charging Party, hereinafter referred toas the Union; the complaint was issued June 16, 1966, bythe General Counsel of theNational Labor RelationsBoard, hereinafter referred to as the General Counsel andtheBoard, respectively, acting through the RegionalDirector for Region 23. It alleged, in addition to jurisdic-tionalmatter, that the above-indicated Respondent,hereinaftersometimesreferred to as the Company, hadengaged inunfair labor practices defined in Section8(a)(1) and (5) of the Act. The Company's duly filedanswer denies the commission of unfair labor practicesand affirmatively alleges that the matters involved in thecomplaint were disposed of by prior Board and arbitra-tion decisions or, alternatively, amount to breaches ofcontract rather than unfair labor practices.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence'At the outset of the hearing the parties stipulated that the record inJames J Flanagan Stevedores,Cases 23-CA-2282, and 23-CA-2282-2,may be considered by the Examiner as evidence bearing on the issues inthe present case 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDand argument on the issues. Subsequent to the close ofthe hearing briefs were received from the General Coun-sel and the Company and have been fully considered. Onthe entire record= herein and on the basis of my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTIfind, in accordance with the pleadings and evidence,that Respondent is a corporation organized and existingunder the laws of the State of Texas' where it is engaged,among other operations, in stevedoring operations in theports of Beaumont, Port Arthur, and Orange, Texas. Itmaintains its principal office at Port Arthur and duringthe 12-month period preceding issuance of the complaintherein, admittedly a representative period, received morethan $50,000 for stevedoring services performed forTexas firms which in turn received more than $50,000from sales to or services performed for customers outsidethe State of Texas. I find, as Respondent concedes, thatit is anemployer engaged in commerce within the pur-view of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIfind, in accordance with the pleadings and evidenceherein, that the Union is a labor organization within thepurview of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESOn July 8, 1965, the Union was certified as exclusiverepresentativeofRespondent'ssteamshipclerks,checkers, and tallymen as a result of a Board-conductedelection held on June 29, 1965. Thereafter representa-tives of the Union and of Respondent and the other mem-bers of the multiemployer unit determined appropriate bythe Board4 met in some 10 or 12 bargaining sessions. Thecollective-bargaining agreement was executed sometimeabout November 19, 1965, effective as of November 1,1965, and to remain in effect until September 30, 1968.It contains, in article 1, a statement of the scope of thework involved in the contract as follows. "all Clerks,Checkers or Tallymen employed in checking, receivingor delivery of freight, or (ship Stores when Clerk orChecker is used) from vessel to wharf or wharf to vessel,and such Clerks, Checkers and Tallymen as are em-ployed in making delivery to and from drays and/or otherconveyances, including railroad cars or transport compa-nies." It also contains in article 10, entitled "Disputes" agrievance and arbitration procedure required to be usedin settlement of disputes involving interpretation or appli-cation of the terms of the agreement. While article 3 of theagreement establishes a rate for the position of monthlywharf clerk, article 1, B, provides that the employers havecomplete discretion as to the number of monthly salariedclerks to be employed subject to a 15-day notice in theevent of reduction in such number.SinceNovember 1, 1960, until his termination onDecember 8, 1965, James Phillips had been employed byRespondent as a salaried wharf clerk and had been en-gaged,among other duties,in the preparation of certainreportsnecessary or advantageous in Respondent'soperations.These reports include a "Daily Receiving Re-port," "Daily Working Report," "Extra Labor Report,"and a "Port of Beaumont Report of Freight Unloaded onPiers." The preparation of these reports required sub-stantial amounts of his worktime.Since May 1965, until his termination on December 8,1965, Robert Alvin Bienvenu,Jr., had been employed inRespondent'sBeaumont operations in,inter alia,thepreparation of a report known as the "Army Work Re-port.Bienvenu prepared all such reports for Respond-ent and the work involved occupied 90 percent of hisworking hours Bienvenu had voted without challengein the election as had PhillipsOn November 23, 1965, Respondent delivered to Phil-lips and Bienvenu written notifications of their dismissalas of December 8, 1965. On the latter date Respondentassigned to supervisory and office personnel the worktheretofore performed by Phillips and Bienvenu in thepreparation of the above-mentioned reports.Union Representatives J.E. Williams, secretary-trea-surer of the South Atlantic and Gulf Coast District of theInternational Longshoremen'sAssociation,AFL-CIO,and D.M. Barnes, president of Local 1924,testified thatin the negotiations leading up to consummation of the col-lective-bargaining agreement there were no negotiationsinvolving daily receiving reports, extra labor reports,commercial work reports, or the Army work report. Italso appears from the testimony of Respondent's pre-sident,James J. Flanagan, Jr., that no specific mention ofsuch reports was made in the negotiations.He alsotestified, however,that in the negotiations the employerstated that with the effectiveness of the contract theywould discontinue employment of monthly clerks in viewof the fact that they could thenceforth call upon theUnion's hiring hall to supply them as needed. Thistestimony is confirmed by that of Wilton Bush,presidentof P.C.Pfeiffer Company, who testified that he attendedevery meeting and that this was discussed at every meet-ing. Bush impressed me as a thoroughly credible witness.The complaint alleges that the Respondent unlawfullyrefused to bargain on December 8, 1965, by unilaterallyreassigning the work involved in the preparation of the re-ports above-mentioned to supervisors and nonunit em-ployees.Respondent denies the commission of unfairlabor practices and affirmatively assertsinter aliathat (1)the issues involved were resolved on May 27, 1966, in anarbitrationawardfollowinggrievanceproceduresestablished in the contract,(2) that the issues wereresolved by the Board's Decision inCase 23-UC-10,November 6, 1965, removing timekeepers from the unit,and (3)that the matters have been fully negotiated in thecollective bargaining leading up to the agreement.2The transcript is corrected at p 7, I 23 by substituting "swear" inplace of "sweat "9Respondent's corporate name appears to be James J FlanaganShipping Corporation, Respondent maintains two operating divisionsunder the names of James J Flanagan Steamship Agent and James JFlanagan Stevedores.4The other employers involved are P C Pfeiffer Company and LykesBros Steamship CompanyThis report is prepared for use of the Army under the terms of an un-derstanding with the Army's civilian officer in charge of Army shipping inthe Port of Beaumont JAMES J.FLANAGANSTEVEDORESWith respect to the arbitration award of May 27, 1966,it appears that the dispute therein considered related onlyto the matter of transfer of the work involved in prepara-tion of the Army work report. A second arbitrationproceeding involving alleged reassignment of work in-volved in receiving cargo, resulted in an arbitrator's rulingon June13, 1966, to the effect that theissue was notproperly before him inasmuch as the parties had not ex-hausted their avenues of recourse under the agreement.Ido not, however, see any materiality in the proceedingsin Board Case 23-UC-10 which resulted in the exclusionof timekeepers from the unit, since the work involved inthe preparation of the reports here concerned is clearlydistinct from that of preparing reports of individual em-ployees' time.In the instant case the evidence adduced to support theallegation of the complaint consists of the testimonial ad-mission of Respondent's president that there were nonegotiations over the work involved in preparation of thereports in question. Although I credit the testimony ofBush and James J. Flanagan to the effect that the bargain-ing sessions included repeated discussion of the em-ployers'purpose to discontinue the employment ofmonthly clerks, I cannot conclude from that that theRespondent's right to transfer the report preparationwork here involved to nonunit personnel was bargained.The evidence clearly indicates that although the em-ployers forewarned the Union that they would not retaintheir permanent monthly clerks, they did not discuss withthe Union the matter of removing the report preparationwork from the unit. The work had for some substantialperiod prior to the negotiations been performed by unitpersonnel and the Respondent's action in transferring thework to supervisory and office personnel amounted to anunbargained erosion of the work theretofore performedby unit employees. By unilaterallyreassigningwork outof the unit, the Respondent has engaged in a refusal tobargain within the purview of Section 8(a)(5) of tha Act.There remains for consideration the Respondent's con-tention that the Board should refrain from adjudicatingthe issues ansing under the complaint because of theavailability of grievance and arbitration procedures underthe agreement. In this connection it appears from the ar-bitrator's decisions in the two proceedings discussedabove that the question of the employers' right to assignthe work of preparing reports to supervisory and nonunitpersonnel is justiciable under the contract's grievance andarbitration procedure, and that, in fact, an award has beenrendered with respect to the work of preparing the Armywork report. While it is the Board's policy to effectuatewherever possible the intent of Congress declaring finaladjustment by the method agreed on by the parties to be61the desirable method for settlement of disputes involvinginterpretation or application of the agreement, seeDuboManufacturing Corporation,142 NLRB 431, it wouldnot appear appropriate for the Board to withhold jurisdic-tion in a case like the instant one where the integrity ofthe bargaining unit itself is at stake Accordingly, I shallrecommend that the work involved in preparation of thereports here concerned be assigned to employees coveredunder the collective-bargaining agreement and eitherreferred to Respondent by the Union or retained on amonthly basis in accordance with the terms of the agree-ment.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofV.THE REMEDYIn view of the findings set forth above to the effect thatthe Respondent has engaged in unfair labor practices Ishall recommend that it be required to cease and desisttherefrom and take such affirmative action as appearsnecessary and appropriate to effectuate the policies of theAct.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the pur-view of Section 2(5) of the Act.3.By unilaterally and without prior bargaining withthe Union assigning to employees outside the bargainingunit work previously performed by employees in the ap-propriate bargaining unit, Respondent has engaged in un-fair labor practices within the scope of Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]